     Case 3:18-cv-00179-MMA-LL Document 29 Filed 07/17/20 PageID.179 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN EDWARDS,                                       Case No. 18cv179-MMA (LL)
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13                        vs.                             MOTION TO REOPEN CASE
14
                                                          [Doc. No. 28]
15   P. SHAKIBA, et al.,
16                                   Defendants.

17
18         Plaintiff Allen Edwards, a California inmate proceeding pro se, instituted this civil
19   rights action against officials at R. J. Donovan Correctional Facility for violation of his
20   Eighth and Fourteenth Amendment rights. Defendants moved to dismiss Plaintiff’s
21   claims pursuant to Federal Rule of Civil Procedure 12(b)(6). See Doc. No. 14. The
22   Court denied Defendants’ motion as to Plaintiff’s Eighth Amendment claim but granted
23   Defendants’ motion as to Plaintiff’s Fourteenth Amendment claim. See Doc. No. 18.
24   The Court granted Plaintiff leave to file an amended complaint in order to sufficiently
25   allege his Fourteenth Amendment claim. In doing so, the Court admonished Plaintiff that
26   an amended complaint, if any, “must be complete in itself without reference to the
27   original complaint,” and “[a]ny claims not re-alleged in the amended complaint will be
28   considered waived.” Id. at 7 (citing S.D. Cal. CivLR 15.1; King v. Atiyeh, 814 F.2d 565,
                                                      1
                                                                                   18cv179-MMA (LL)
     Case 3:18-cv-00179-MMA-LL Document 29 Filed 07/17/20 PageID.180 Page 2 of 3



1    567 (9th Cir. 1987)).
2          Plaintiff filed an amended complaint, alleging only a Fourteenth Amendment claim
3    against Defendants; Plaintiff did not re-allege his Eighth Amendment claim. See Doc.
4    No. 19. Defendants moved to dismiss this action in its entirety, arguing that Plaintiff
5    waived his Eighth Amendment claim and failed to state a plausible Fourteenth
6    Amendment claim. See Doc. No. 22. Plaintiff did not oppose the motion and the Court
7    granted Defendants’ motion and dismissed this action without prejudice. See Doc. No.
8    24. The Clerk of Court entered judgment accordingly on December 21, 2018. See Doc.
9    No. 25.
10         Plaintiff now moves to reopen the case, stating only that he has cured the
11   deficiencies in his previous pleadings. See Doc. No. 28. Plaintiff has attached a
12   proposed second amended complaint to his motion. See id. For the reasons set forth
13   below, the Court DENIES Plaintiff’s motion.
14                                          DISCUSSION
15         Where a plaintiff appears pro se in a civil rights case, the Court must construe the
16   pleadings liberally and afford the plaintiff any benefit of the doubt. Karim-Panahi v. Los
17   Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). Accordingly, the Court
18   construes Plaintiff’s motion as a request for relief from the previously entered judgment.
19         Federal Rule of Civil Procedure 60(b) grants district courts discretion to relieve a
20   party from a judgment upon a showing of: (1) mistake, inadvertence, surprise or
21   excusable neglect; (2) newly discovered evidence which by due diligence could not have
22   been discovered before the court’s decision; (3) fraud by the adverse party; (4) the
23   judgment is void; (5) the judgment has been satisfied; or (6) any other reason justifying
24   relief. “A motion under Rule 60(b) must be made within a reasonable time—and for
25   reasons (1), (2), and (3) no more than a year after the entry of the judgment or order or
26   the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).
27         Plaintiff has not shown he is entitled to relief from judgment in this case. Plaintiff
28   provides no explanation for why he failed to respond to Defendants’ motion to dismiss,
                                                  2
                                                                                  18cv179-MMA (LL)
     Case 3:18-cv-00179-MMA-LL Document 29 Filed 07/17/20 PageID.181 Page 3 of 3



1    seek reconsideration of the Court’s dismissal order, or otherwise litigate this action.
2    Meanwhile, it has been more than a year and a half since entry of judgment.
3    Accordingly, even if Plaintiff attempted to demonstrate mistake or excusable neglect –
4    which he does not do – his motion would be untimely. The Court notes further that it
5    dismissed this action without prejudice. As such, although Plaintiff is not entitled to
6    relief from the judgment in this case, he may file a new lawsuit in order to pursue his
7    claims.
8                                           CONCLUSION
9                 Based on the foregoing, the Court DENIES Defendants’ motion.
10         IT IS SO ORDERED.
11   DATE: July 17, 2020                     _______________________________________
                                             HON. MICHAEL M. ANELLO
12
                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                                  18cv179-MMA (LL)
